          Case 3:20-cv-02136-RDM Document 8 Filed 03/23/21 Page 1 of 8




                        UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF PENNSYLVANIA

 DAVID MICHAEL CHARLEMAGNE

                       Plaintiff,                   CIVIL ACTION NO. 3:20-CV-02136

        v.
                                                           (MEHALCHICK, M.J.)
 POCONO MOUNTAIN                    REGIONAL
 POLICE, et al.,

                       Defendants.


                                      MEMORANDUM

       Presently before the Court is a complaint (“Complaint”) filed on November 17, 2020

by pro se Plaintiff David Michael Charlemagne (“Plaintiff”) against Defendants Pocono

Mountain Regional Police (“PMRP”), Detective Robert Miller, and Police Chief PMRP

(hereinafter collectively known as “Defendants”). (Doc. 1). In his Complaint, Plaintiff alleges

that he was wrongfully arrested at his home after a physical altercation with another person

at a previous location. (Doc. 1, at 5). Plaintiff seeks an expungement of his arrest record along

with damages for “wages lost, punitive damages, lost benefits, and costs incurred for medical

and psychological treatment.” (Doc. 1, at 3).

        Having conducted the statutorily-mandated screening of the complaint pursuant to 28

U.S.C. § 1915(e)(2)(B)(ii), the Court finds that Plaintiff has failed to state a claim upon which

relief may be granted, but that plaintiff should be granted leave to file an amended complaint.

I.     BACKGROUND AND PROCEDURAL HISTORY

       On November 17, 2020, Plaintiff filed the instant action against Defendants. (Doc. 1).

Plaintiff filed the proper motion for leave to proceed in forma pauperis on December 9, 2020,
           Case 3:20-cv-02136-RDM Document 8 Filed 03/23/21 Page 2 of 8




which the Court grants by separate order. 1 (Doc. 6). Plaintiff claims that he was wrongfully

arrested due to racially based motives, prejudice, and incompetence. (Doc. 1, at 2). Plaintiff

contends that, for three days, he attempted to inform Defendant Miller of “threatening and

abusive voicemails [and] text messages” he and his mother were receiving from Marcus

Felton, but that Defendant Miller did not return Plaintiff’s calls until 10 pm on September 3,

2020. (Doc. 1, at 4-5). Next, Plaintiff outlines a visit to Felton’s home on September 4, 2020,

after which Felton attacked him “and a physical altercation ensued.” (Doc. 1, at 5). Plaintiff

alleges that he called PMRP who instructed him “to meet them at Lombardi’s Bar.” (Doc. 1,

at 5). Plaintiff states that he “filled out a complaint [and] showed [PMRP] bruises and marks

from the scuffle” after which the officers instructed him to return home. (Doc. 1, at 5). Plaintiff

alleges that his father was subsequently arrested four hours later, and he was arrested 30

minutes after his father. (Doc. 1, at 5). Plaintiff alleges that he has “lost [his] job[, that his]

health is deteriorating[, that he] can’t sleep normally[, and that his] sleep deprivation is

causing [him] to incur numerous other ailments.” (Doc. 1, at 5). Plaintiff seeks an

expungement of his arrest record along with damages for “wages lost, punitive damages, lost

benefits, and costs incurred for medical and psychological treatment.” (Doc. 1, at 3).

II.    SECTION 1915(E)(2) STANDARD

       Under 28 U.S.C. § 1915(e)(2), the Court is statutorily required to review the complaint

of a plaintiff proceeding in forma pauperis prior to service of process. See 28 U.S.C. § 1915(e)(2).

In performing this mandatory screening function, a district court applies the same standard


       1
         Plaintiff filed his initial Motion for Leave to Proceed in forma pauperis and a prisoner
authorization on November 17, 2020. (Doc. 2). However, Plaintiff filed the form intended for
use by incarcerated individuals and the Court instructed him to complete and file the proper
form for non-incarcerated individuals. (Doc. 5, at 1).
                                               -2-
          Case 3:20-cv-02136-RDM Document 8 Filed 03/23/21 Page 3 of 8




applied to motions to dismiss under Rule 12(b)(6) of the Federal Rules of Civil Procedure.

Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999). Rule 12(b)(6) of the Federal

Rules of Civil Procedure authorizes a defendant to move to dismiss for “failure to state a

claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). To assess the sufficiency of

a complaint on a Rule 12(b)(6) motion, a court must first take note of the elements a plaintiff

must plead to state a claim, then identify mere conclusions which are not entitled to the

assumption of truth, and finally determine whether the complaint’s factual allegations, taken

as true, could plausibly satisfy the elements of the legal claim. Burtch v. Milberg Factors, Inc.,

662 F.3d 212, 221 (3d Cir. 2011). In deciding a Rule 12(b)(6) motion, the court may consider

the facts alleged on the face of the complaint, as well as “documents incorporated into the

complaint by reference, and matters of which a court may take judicial notice.” Tellabs, Inc. v.

Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007).

       After recognizing the required elements which make up the legal claim, a court should

“begin by identifying pleadings that, because they are no more than conclusions, are not

entitled to the assumption of truth.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). The plaintiff

must provide some factual ground for relief, which “requires more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). “[T]hreadbare recitals of the elements of

a cause of action, supported by mere conclusory statements, do not suffice.” Iqbal, 556 U.S.

at 678. Thus, courts “need not credit a complaint’s ‘bald assertions’ or ‘legal

conclusions…’” Morse v. Lower Merion Sch. Dist., 132 F.3d 902, 906 (3d Cir. 1997) (quoting In

re Burlington Coat Factory Securities Litigation, 114 F.3d 1410, 1429-30 (3d Cir. 1997)). The court



                                               -3-
          Case 3:20-cv-02136-RDM Document 8 Filed 03/23/21 Page 4 of 8




also need not assume that a plaintiff can prove facts that the plaintiff has not alleged. Associated

Gen. Contractors of Cal. v. California State Council of Carpenters, 459 U.S. 519, 526 (1983).

       A court must then determine whether the well-pleaded factual allegations give rise to

a plausible claim for relief. “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for

the misconduct alleged.” Palakovic v. Wetzel, 854 F.3d 209, 219-20 (3d Cir. 2017) (quoting

Iqbal, 556 U.S. at 678) (internal quotation marks omitted); see also Sheridan v. NGK Metals

Corp., 609 F.3d 239, 262 n.27 (3d Cir. 2010). The court must accept as true all allegations in

the complaint, and any reasonable inferences that can be drawn therefrom are to be construed

in the light most favorable to the plaintiff. Jordan, 20 F.3d at 1261. This “presumption of truth

attaches only to those allegations for which there is sufficient factual matter to render them

plausible on their face.” Schuchardt v. President of the United States, 839 F.3d 336, 347 (3d Cir.

2016) (internal quotation and citation omitted). The plausibility determination is context-

specific and does not impose a heightened pleading requirement. Schuchardt, 839 F.3d at 347.

       Additionally, Federal Rule of Civil Procedure 8(a)(2) requires “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Thus, a well-pleaded

complaint must recite factual allegations sufficient to raise the plaintiff’s claimed right to relief

beyond the level of mere speculation, set forth in a “short and plain” statement of a cause of

action. There is no requirement that the pleading be specific or probable. Schuchardt, 839 F.3d

at 347 (citing Phillips v. County of Allegheny, 515 F.3d at 224, 233-234 (3d Cir. 2008). Rule 8(a)

requires a “showing that ‘the pleader is entitled to relief, in order to give the defendant fair

notice of what the . . . claim is and the grounds upon which it rests.’” Erickson v. Pardus, 551

U.S. 89, 93-94 (2007) (quoting Fed. R. Civ. P. 8(a)(2)); see also Phillips, 515 F.3d at 233 (citing
                                                -4-
          Case 3:20-cv-02136-RDM Document 8 Filed 03/23/21 Page 5 of 8




Twombly, 550 U.S. at 545).

       With these standards in mind, pro se documents must “be liberally construed.” Estelle

v. Gamble, 429 U.S. 97, 106 (1976). A pro se complaint, “however inartfully pleaded,” must be

held to “less stringent standards than formal pleadings drafted by lawyers” and can only be

dismissed for failure to state a claim if it appears beyond doubt that the plaintiff can prove no

set of facts in support of his claim which would entitle him to relief. Haines v. Kerner, 404 U.S.

519, 520–21 (1972). Nevertheless, pro se plaintiffs are still subject to the base pleading

requirements of Rule 8. Rhett v. NJ State Superior Court, 260 F. App’x 513 (3d Cir. 2008). If a

complaint fails to state a claim, the district court must permit a curative amendment, unless

an amendment would be inequitable or futile. Grayson v. Mayview State Hosp., 293 F.3d 103,

108 (3d Cir. 2002).

III.   DISCUSSION

       A. FAILURE TO STATE A CLAIM UNDER RULE 8

       While the undersigned must construe the Complaint liberally due to Plaintiff’s status

as a pro se litigant, the Complaint fails to meet the pleading requirements of Rule 8. Plaintiff’s

factual allegations do not provide support for the elements required of his legal claims. In

alleging a Fourth Amendment false arrest claim, Plaintiff must show that he “was arrested

without probable cause.” Dillard v. Cornick, No. 1:18-CV-70, 2018 WL 4679952, at *4 (M.D.

Pa. Sept. 28, 2018); citing Andrews v. Scuilli, 853 F.3d 690, 697 (3d Cir. 2017) (internal citation

omitted). “[P]robable cause to arrest exists when the facts and circumstances within the

arresting officer’s knowledge are sufficient in themselves to warrant a reasonable person to

believe that an offense has been or is being committed by the person to be arrested.” Orsatti v.

N.J. State Police, 71 F.3d 480, 483 (3d Cir. 1995). However, Plaintiff’s averments fail to set

                                               -5-
         Case 3:20-cv-02136-RDM Document 8 Filed 03/23/21 Page 6 of 8




forth any well pled factual allegations that would give rise to a facially plausible claim. See

Ashcroft, 556 U.S. at 678; Twombly, 550 U.S. at 570. Plaintiff’s factual allegations outline an

altercation and a subsequent arrest. (Doc. 1, at 5). They do not discuss facts that point to an

arrest without probable cause. The complaint does not focus on the circumstances

surrounding the arrest nor does it assert why or how Plaintiff was arrested. At most, Plaintiff

alleges a series of events that could have led to an arrest without probable cause, but such an

allegation is conclusory in nature. See Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). Therefore,

Plaintiff has failed to demonstrate the elements required to assert a Fourth Amendment

wrongful arrest claim. See Dillard, 2018 WL 4679952, at *4-5; Anderson v. Yelland, No. 1:15-

cv-01322, 2015 WL 4902999, at *3 (M.D. Pa. Aug. 17, 2015).

       Plaintiff also fails to provide any factual allegations pertaining to a Fourteenth

Amendment claim based on racial profiling. A claim based on racial profiling “requires that

[Plaintiff] allege facts from which it could be inferred that the Defendants' actions were taken

with a discriminatory effect and that the Defendants were motivated by a discriminatory

purpose.” Anderson v. Yelland, No. 1:15-CV-01322, 2015 WL 4902999, at *3 (M.D. Pa. Aug.

17, 2015). “This requires, at a minimum, ‘allegations that similarly situated individuals of a

recognizable different ethnic group were not subjected to the same treatment as the plaintiff.’”

Anderson, 2015 WL 4902999, at *3 (quoting Murphy v. Mifflin Cnty. Reg’l Police Dep’t, No.

CIV.A.1:09-2261, 2011 WL 861812, at *6 (M.D. Pa. Jan. 7, 2011) report and recommendation

adopted, No. 1:09-CV-2261, 2011 WL 863551 (M.D. Pa. Mar. 9 2011). Here, Plaintiff has

failed to demonstrate any discrimination by Defendants beyond a mere recitation of the

elements or that Plaintiff “was treated differently from similarly situated individuals of

another race.” (Doc. 1, at 2); see Anderson, 2015 WL 4902999, at *3. Therefore, Plaintiff has
                                              -6-
           Case 3:20-cv-02136-RDM Document 8 Filed 03/23/21 Page 7 of 8




failed to demonstrate the elements required to plead a Fourteenth Amendment claim of racial

profiling. 2 See Anderson, 2015 WL 4902999, at *3.

       B. LEAVE TO AMEND

       The Third Circuit has instructed that if a complaint is vulnerable to dismissal for failure

to state a claim, the district court must permit a curative amendment, unless an amendment

would be inequitable or futile. Grayson v. Mayview State Hosp, 293 F.3d 103, 108 (3d Cir. 2002).

Further, “[a] district court has ‘substantial leeway in deciding whether to grant leave to

amend.’” In re Avandia Mktg., Sales Practices & Products Liab. Litig., 564 F. App'x 672, 673 (3d

Cir. 2014) (not precedential) (quoting Lake v. Arnold, 232 F.3d 360, 373 (3d Cir. 2000)). In this

case, the Court will grant Plaintiff leave to file an amended complaint in an attempt to cure

the deficiencies outlined herein. Estelle v. Gamble, 429 U.S. 97, 106 (1976); Grayson v. Mayview

State Hosp., 293 F.3d 103, 108 (3d Cir. 2002).

       The amended complaint must consist of concise and direct statements alleging which

civil rights were violated, and the specific acts that established each violation. Mere

speculation is insufficient. Plaintiff is advised to follow each claim with a corresponding good-

faith request for relief. Moreover, an amended complaint must, pursuant to Rule 20(a), name

only those Defendants implicated in the transaction or occurrence giving rise to Plaintiff’s

claims and whose involvement in the suit presents a common question of law or facts. Plaintiff

must limit claims to those by which he has suffered actual harm due to the actions of the



       2
          Additionally, Plaintiff fails to assert any factual allegations connected to his state law
claims of slander and defamation. (Doc. 1, at 2). Because Plaintiff has failed to adequately
plead a federal question and diversity of citizenship does not exist between the parties, the
Court lacks original jurisdiction and, therefore, cannot exercise supplemental jurisdiction over
Plaintiff’s state law claims at this time. See 28 U.S.C. § 1331; 28 U.S.C. § 1332(a)(1).
                                               -7-
            Case 3:20-cv-02136-RDM Document 8 Filed 03/23/21 Page 8 of 8




Defendants. Finally, Plaintiff must not include any extraneous information that does not

directly involve an alleged act constituting a violation of a civil right.

IV.    CONCLUSION

       As it stands, Plaintiff’s Complaint fails to state a claim upon which relief may be

granted. (Doc. 1). The Court grants Plaintiff leave to file an amended complaint within 30

days from the date of the Order filed concurrently with this memorandum, on or before April

22, 2021.

       An appropriate Order follows.




Dated: March 23, 2021                                        s/ Karoline Mehalchick
                                                             KAROLINE MEHALCHICK
                                                             United States Magistrate Judge




                                               -8-
